     Case 4:19-cv-03401 Document 21-1 Filed on 12/12/19 in TXSD Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RANDY RAKES,                                §
    Plaintiff,                              §
                                            §
v.                                          §                   Case No. 4:19-cv-03401
                                            §
PROLLENIUM US, INC. and PROLLENIUM          §
MEDICAL TECHNOLOGIES, INC.,                 §
     Defendants.                            §

 ORDER GRANTING DEFENDANT’S MOTION TO APPEAR BY TELEPHONE FOR
                     INITIAL CONFERENCE

       This Court, having reviewed Defendants’ Motion to Appear by Telephone for Initial

Conference, hereby GRANTS the Motion, and Defendants’ counsel may appear at the Initial

Conference scheduled for December 18, 2019 at 10:30 a.m. by telephone at a number to be

provided by the Court’s staff.



_______________________________________               _________________________
HONORABLE JUDGE PRESIDING                             DATE
